NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAHER CONRAD SUAREZ,                            No.    16-16902

                Plaintiff-Appellant,            D.C. No. 2:12-cv-02048-KJM-EFB

 v.
                                                MEMORANDUM*
SCOTT KERNAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      California state prisoner Maher Conrad Suarez appeals pro se from the

district court dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations relating to his gang validation and placement in the administrative

segregation unit and secured housing unit (“SHU”) for an indefinite term. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under Federal Rule of Civil Procedure 12(c). Lyon v.

Chase Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011). We affirm.

      The district court properly dismissed Suarez’s action as barred by the

doctrine of claim preclusion because Suarez has previously litigated the same

claims in California state court against the same parties or their privies. See

Furnace v. Giurbino, 838 F.3d 1019, 1023-26 (9th Cir. 2016) (California habeas

petition had claim preclusive effect on civil rights litigation because both actions

challenged plaintiff’s gang validation and SHU placement); Gonzales v. Cal. Dep’t

of Corr., 739 F.3d 1226, 1231 (9th Cir. 2014) (reasoned denials of California

habeas petitions have claim preclusive effect on civil litigation); Adam Bros.

Farming, Inc. v. County of Santa Barbara, 604 F.3d 1142, 1148-49 (9th Cir. 2010)

(setting forth elements of claim preclusion under California law and explaining that

California’s doctrine of claim preclusion is based on a primary rights theory).

      AFFIRMED.




                                          2                                       16-16902